Title: From Thomas Jefferson to Alexander Hamilton, 24 April 1793
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia April, 24th: 1793.

Nearly the whole of the last draft of contingent money for the Department of State being expended, I must request the favor of you to cause a warrant to issue payable to Geo. Taylor Junr. for the sum of six hundred, fifty one Dollars, sixty seven Cents, the Balance of the appropriation for my office, to be applied to defray it’s contingent  expenses; and am with respect Sir, Your most obedient & most humble servt.

(signed) Th: Jefferson

